Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 15
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 4/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 13 of U.S. Patent No. 10628316. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach mechanism of associating cache memory that is awaiting write verification .
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10192601. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach different types of registers being used in a memory pipeline operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 5594704) in view of Qian (CN 104575598).

Regarding independent claim 1, Konishi discloses a memory device (Figs. 1-32) for storing data, the memory device comprising:
a memory bank comprising a plurality of addressable memory cells (col:3; line:1-6 describes that memory device of the invention has a plurality of memory arrays grouped into banks); 
a pipeline configured to process write operations of a first plurality of data words addressed to the memory bank (Fig. 32 and col:33; line:14-24 describes that by shifting back the timing for activating the memory array when write cycles are continuously carried out, the pipeline operation in which input data is written to the write register during precharging of the memory array is enabled, which can reduce cycle time); and 
Konishi is silent about a cache memory operable for storing a second plurality of data words and associated memory addresses, wherein the second plurality of data words are a subset of the first plurality of data words, wherein the cache memory is associated with the memory bank and wherein further each data word of the second plurality of data words is 
However Qian teaches a cache memory operable for storing a second plurality of data words and associated memory addresses, wherein the second plurality of data words are a subset of the first plurality of data words, wherein the cache memory is associated with the memory bank (Fig. 8 and specification describes storage unit 230 can be used as a register and is configured to store data in processor 20. Storage unit 230 may include a data register, an address register, a floating point register and various other registers. storage unit 230 can store the data by the calculating unit 220 according to the calculated result data and storage address of those data) and wherein further each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to be re-written into the memory bank, and wherein a write verification operation associated with a data word of the second plurality of data words is performed a predetermined period of time after the data word is written into the memory bank (Fig. 5 and specification 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Qian to Konishi such that a cache memory operable for storing a second plurality of data words and associated memory addresses, wherein the second plurality of data words are a subset of the first plurality of data words, wherein the cache memory is associated with the memory bank and wherein further each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to be re-written into the memory bank, and wherein a write verification operation associated with a data word of the second plurality of data words is performed a predetermined period of time after the data word is written into the memory bank in order to provide data retention time can ensure 2 orders of magnitude compared with the traditional resistor type memory device as taught by Qian (Fig. 5 and specification).

Regarding claim 2, Konishi and Qian together disclose all the elements of claim 1 as above and through Konishi further each of the first 

Regarding claim 5, Konishi and Qian together disclose all the elements of claim 1 as above and through Qian further the predetermined amount of time is programmable (Fig. 5 and specification describes that PNV operation for the write operation after the programming operation of a predetermined time (for example, 10μs) the case of executing verification operation. Programmable time period is an obvious variation of predetermined time period).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Qian to modified Konishi such that the predetermined amount of time is programmable in order to provide data retention time can ensure 2 orders of magnitude 

Regarding independent claim 15, Konishi discloses a memory device (Figs. 1-32) for storing data, the memory device comprising:
a memory bank comprising a plurality of addressable memory cells (col:3; line:1-6 describes that memory device of the invention has a plurality of memory arrays grouped into banks); 
a pipeline configured to process write operations of a first plurality of data words addressed to the memory bank (Fig. 32 and col:33; line:14-24 describes that by shifting back the timing for activating the memory array when write cycles are continuously carried out, the pipeline operation in which input data is written to the write register during precharging of the memory array is enabled, which can reduce cycle time); and 
Konishi is silent about a cache memory operable for storing a second plurality of data words and associated memory addresses, wherein the second plurality of data words are a subset of the first plurality of data words, wherein the cache memory is associated with the memory bank and wherein further each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to 
However Qian teaches a cache memory operable for storing a second plurality of data words and associated memory addresses, wherein the second plurality of data words are a subset of the first plurality of data words, wherein the cache memory is associated with the memory bank (Fig. 8 and specification describes storage unit 230 can be used as a register and is configured to store data in processor 20. Storage unit 230 may include a data register, an address register, a floating point register and various other registers. storage unit 230 can store the data by the calculating unit 220 according to the calculated result data and storage address of those data) and wherein further each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to be re-written into the memory bank, and wherein a write verification operation associated with a data word of the second plurality of data words is performed a programmable period of time after the data word is written into the memory bank (Fig. 5 and specification describes that PNV operation for the write operation after the programming 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Qian to Konishi such that a cache memory operable for storing a second plurality of data words and associated memory addresses, wherein the second plurality of data words are a subset of the first plurality of data words, wherein the cache memory is associated with the memory bank and wherein further each data word of the second plurality of data words is either awaiting write verification associated with the memory bank or is to be re-written into the memory bank, and wherein a write verification operation associated with a data word of the second plurality of data words is performed a programmable period of time after the data word is written into the memory bank in order to provide data retention time can ensure 2 orders of magnitude compared with the traditional resistor type memory device as taught by Qian (Fig. 5 and specification).

Regarding claim 16, Konishi and Qian together disclose all the elements of claim 15 as above and through Konishi further each of the first .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 5594704) in view of Qian (CN 104575598) and Oner et al. (US 20050080953).

Regarding claim 18, Konishi and Qian together disclose all the elements of claim 15 but they do not disclose the cache memory comprises a first-in-first-out (FIFO) queue.
However Oner teaches the cache memory comprises a first-in-first-out (FIFO) queue ([0030] describes that cache memory may be arranged as first in first out (FIFO) buffers that respectively support the input queues and output queues).


Regarding claim 19, Konishi and Qian together disclose all the elements of claim 15 and through Oner further an elapsing of the programmable period of time is determined based on timestamps ([0096] describes that delay may be fixed or programmable, and the first descriptor may be written using a read-modify-write operation if the delay expires without a write of the second descriptor. The second descriptor may subsequently be written using a read-modify-write operation as well. Because the system cannot wait indefinitely for additional descriptors to be released, a programmable timer 530 is provided for controlling the delay).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Oner to modified Konishi such that an elapsing of the programmable period of time is determined based on timestamps in order to provide a method and system .

Allowable Subject Matter
Claims 4, 6-8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/24/2021